                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                            Judge Christine M. Arguello


Civil Action No. 21-cv-01771-CMA

KEITH SANDERSON,

       Plaintiff,

v.

UNITED STATES CENTER FOR SAFESPORT, INC., a Colorado nonprofit corporation,
UNITED STATES OLYMPIC & PARALYMPIC COMMITTEE, a District of Columbia
Corporation, and
USA SHOOTING, INC., a Colorado nonprofit corporation,

       Defendants.


      ORDER DENYING IN PART AND TAKING UNDER ADVISEMENT IN PART
     PLAINTIFF’S MOTION FOR EX PARTE TEMPORARY RESTRAINING ORDER


       This matter is before the Court on Plaintiff’s Ex Parte Emergency Motion for

Temporary Restraining Order (“Motion”). (Doc. # 5.) Therein, Plaintiff Keith Sanderson

moves the Court for an ex parte temporary restraining order and preliminary injunction

that enjoins Defendants United States Center for SafeSport, Inc. (“SafeSport”), United

States Olympic & Paralympic Committee (“USOPC”), and USA Shooting, Inc. (together,

“Defendants”) from disqualifying him from Olympic competition in Tokyo, Japan, on

August 1–2, 2021. For the following reasons, the Motion is denied to the extent it

requests a temporary restraining order and is taken under advisement to the extent it

requests a preliminary injunction.
       The circumstances justifying the issuance of an ex parte temporary restraining

order are “extremely limited.” Reno Air Racing Ass'n., Inc. v. McCord, 452 F.3d 1126,

1131 (9th Cir. 2006) (citing Granny Goose Foods, Inc. v. Bhd. of Teamsters & Auto

Truck Drivers Local No. 70 of Alameda Cty., 415 U.S. 423, 439 (1974) (“The stringent

restrictions imposed by . . . Rule 65 on the availability of ex parte temporary restraining

orders reflect the fact that our entire jurisprudence runs counter to the notion of court

action taken before reasonable notice and an opportunity to be heard has been granted

both sides of a dispute.” (footnote omitted))). Fed. R. Civ. P. 65 provides that a court

may issue a temporary restraining order without written or oral notice to the adverse

party or its attorney only if:

       (A) specific facts in an affidavit or a verified complaint clearly show that
       immediate and irreparable injury, loss, or damage will result to the movant
       before the adverse party can be heard in opposition; and

       (B) the movant's attorney certifies in writing any efforts made to give notice
       and the reasons why it should not be required.

Fed. R. Civ. P. 65(b)(1) (emphases added).

       Upon review of the instant Motion, the Court finds that Plaintiff has failed to

demonstrate that an ex parte temporary restraining order is warranted. Plaintiff’s Motion,

including his “Ex Parte Diligence Certificate,” fails to provide any reason why notice to

Defendants USA Shooting, Inc., and USOPC should not be required. 1 Further, Plaintiff

fails to clearly show that immediate and irreparable injury, loss, or damage will result

before the adverse parties can be heard in opposition. Therefore, the Motion fails to

1
  The Motion indicates that Plaintiff’s counsel conferred with counsel for Defendant SafeSport,
and SafeSport opposes a temporary restraining order. (Doc. # 5 at 1–2.) However, neither
Defendant USA Shooting, Inc., nor Defendant USOPC has received notice of the instant Motion.
(Id. at 2.)

                                              2
comply with Fed. R. Civ. P. 65(b)(1)(A) and (B). On this basis, the Court denies the

portion of the Motion that requests a temporary restraining order and directs an

expedited briefing schedule on the portion of the Motion that requests a preliminary

injunction.

       Accordingly, it is ORDERED as follows:

   •   Plaintiff’s Ex Parte Emergency Motion for Temporary Restraining Order (Doc. #

       5) is DENIED to the extent it seeks a temporary restraining order and is TAKEN

       UNDER ADVISEMENT to the extent it seeks a preliminary injunction;

   •   Plaintiff shall serve Defendants with the Complaint (Doc. # 1), the Ex Parte

       Emergency Motion for Temporary Restraining Order (Doc. # 5), and a copy of

       this Order, in compliance with the Federal Rules of Civil Procedure, by July 7,

       2021, and shall file a certificate of service confirming his compliance with this

       directive by no later than July 8, 2021, at 3 p.m.;

   •   Defendants shall respond to the portion of the Ex Parte Emergency Motion for

       Temporary Restraining Order that requests a preliminary injunction by no later

       than July 14, 2021; and

   •   Upon receipt of Defendants’ response brief(s), the Court will consider whether a

       hearing on the Motion is necessary.

       DATED: June 30, 2021

                                                  BY THE COURT:


                                                  _____________________________
                                                  CHRISTINE M. ARGUELLO
                                                  United States District Judge

                                             3
